                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL C. WENK,
FDOC Inmate No. D52128,
    Plaintiff,

vs.                                          Case No.: 3:19cv1991/LAC/EMT

OFFICER HOOPER et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated August 19, 2019 (ECF No. 9). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation (ECF No. 9)

is adopted and incorporated by reference in this order.
                                                                             Page 2 of 2

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(1); and

       3.     The clerk is directed to enter judgment accordingly and close this case.

       DONE AND ORDERED this 23rd day of August, 2019.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv1991/LAC/EMT
